Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/930,682 filed 7/16/20. Claims 1-21 are pending with claims 1, 9 and 17 in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, 9-13, 17-21 the phrases "if necessary"  and “can include” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that they fail to point out what is included or excluded by the claim language. This claim is an omnibus type claim. Claims 1-21 contain multiple run-on sentences within which are multiple 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindsay et al. US 2004/0100380 A1.
Lindsay teaches:
With respect to claim 1, A computing device, comprising: a logic processor (paragraphs 0010, 0051 – smart tag scanner can be integrated with a computer system); and 
a non-volatile storage device (paragraphs 0010, 0051 – smart tag scanner can be integrated with a computer system) holding instructions executable by the logic processor to: 

receive at least one of a radio frequency signal or data or a change in a radio frequency signal or data, a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data or an absence of a radio frequency device, tag or sensor signal or data (paragraph 0036 – coded signal 20 is received by receiver antennae 22); 
process or interpret at least one of a radio frequency signal or data or a change in a radio frequency signal or data, a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data, an absence of a radio frequency device, tag or sensor signal or data or a radio frequency signal or data application using an algorithm to identify or measure a radio frequency signal or data or a change in a radio frequency signal or data, to identify or measure a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data, to identify or measure an absence of a radio frequency device, tag or sensor or to identify or measure a radio frequency signal or data application and to determine if a radio frequency signal or data or an absence or change in a radio frequency signal or data fails to respond or reach, reaches or exceeds a selected, predetermined or algorithm-based threshold level or a value for a radio frequency signal or data and requires a next step data action (paragraph 0036 – coded signal 20 is received by receiver antennae 22, decoded and food product information is presented to the consumer in various ways); 
translate the radio frequency signal or data into at least one of a machine-readable natural language, voice, sound, numeric, textual, non-textual or graphical format (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages); 

provide a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or an algorithm-based action; 
or provide or predict one or more suggested or recommended actions based on a radio frequency signal or data or a change or an absence of a radio frequency signal or data that fails to respond or reach, reaches or exceeds a selected, predetermined or algorithm-based threshold level or value and establish a user selection of the one or more suggested actions, and based on establishing the user selection, execute the one or more suggested actions.  

With respect to claim 2, The computing device of claim 1, wherein the computing device is configured to receive and, locally or remotely, process or provide an interpretation of a radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is 
61receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a user, perishable food, product, item, container, an ambient air quality reading such as a contaminant or a garment from an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment (paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator); 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor for a gas, volatile organic compound, chemical or stimuli for an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment, wherein the reading represents a measured amount of a gas, volatile organic compound, chemical or stimuli; 

send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or algorithm-based action (paragraphs 0018-0021 –the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken); or 
provide or predict one or more suggested or recommended actions based on the measured amount of a gas, volatile organic compound, chemical or stimuli that fails to respond or reach, reaches or exceeds a threshold level, value or amount of a gas, volatile organic compound, chemical or stimuli.  

With respect to claim 3, The computing device of claim 1, wherein the computing device is configured to receive and, locally or remotely, process or provide an interpretation of radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken) that can include: 1) placing an order request for a medicine, medication, pharmaceutical, perishable food, product, item or container; 2) placing an item into a virtual shopping basket; 3) 
receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a medication, medicine, pharmaceutical, perishable food, product, item or container or a medication, medicine, pharmaceutical, perishable food, product or item disposed inside a container and of an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment (paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator); 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor and attached to or in close proximity to a medicine, medication, pharmaceutical, perishable food, product, item or container or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container to detect or receive a radio frequency signal or data or a change in a radio frequency device, tag or sensor signal or data when a radio frequency signal or data passes through or interacts with a medicine, medication, pharmaceutical, perishable food, product, item or container or a medicine, medication, 
63determine that the measured amount of a radio frequency signal or a change in a radio frequency signal fails to respond or reach, reaches or exceeds a threshold level, reading, amount or a value for the presence, level, quantity, threshold level or a value of freshness, spoilage, shelf-life or a condition, an element of a medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container and to perform at least one of the following, if necessary: 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or algorithm-based action (paragraphs 0018-0021 –the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken); or
 provide or predict one or more suggested or recommended actions based on a measured amount of a radio frequency signal or a change in a radio frequency signal that fails to respond or reach, reaches or exceeds a threshold level, amount or a value of freshness, spoilage, shelf-life or a condition, an element of a medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container.  

With respect to claim 4, The computing device of claim 1, wherein the computing device is configured to receive and, locally or remotely, process or provide an interpretation of radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken) that can include: 1) placing an order request for a medicine, medication, pharmaceutical, perishable food, product, item or container; 2) placing an item into a virtual shopping basket; 3) providing a notice for a level of freshness, spoilage or shelf-life for a medicine, medication, pharmaceutical, perishable food, product, item or container; 4) providing marketing materials or a recipe and available or needed recipe items; 5) providing a notice or action based on a level of ambient air quality including a contaminant; 6) providing instructions or controlling or adjusting a kitchen or an appliance device, network or operating system or home or 64work environmental settings; 7) allowing a user interface device or an application to access a user account or real-time or stored radio frequency signal or data (paragraph 0024 – RFID scanner may scan RFID tag associated with a product and may contain display means for displaying storage related information such as storage times or temperature in addition to storage history of the food item); or 8) providing a notice that a CPG, FMCG, medicine, medication, pharmaceutical, perishable food, product or item container is opened and including at least one of the following, if necessary: 
receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a user, a person or a non-human biometric, biological or physiological 
receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medication, medicine, pharmaceutical, perishable food, product, item or container or a medication, medicine, pharmaceutical, perishable food, product or item disposed inside a container and located in an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment (paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator); 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor and attached to or in close proximity to an environment, including a user, a person or a non-human to detect or receive a radio frequency signal or data from a radio frequency device, tag or sensor or a change in a radio frequency device, tag or sensor signal or data that passes through or interacts with a user, a person or a non-human to detect or provide a user's, a person's or a non-human's location, body movement, gait or body vital sign activity, including a heart or respiration rate, blood pressure or breath effort or to detect a user's, a person's or a non-human's interaction with a radio frequency signal or data from a device, tag or sensor attached to or in close proximity to an environment, including a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container or location when a radio frequency device, tag or sensor attached to or in close proximity to a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, 65pharmaceutical, perishable food, product, item, container or location detects a user, person or non-human biometric, biological or physiological parameter, including a body movement, gait or body vital sign activity, including heart or respiration rate, blood pressure or breath effort, wherein the reading represents a 
determine that the measured amount of a radio frequency signal or a change in a radio frequency signal fails to respond or reach, reaches or exceeds a threshold level, amount or a value for the radio frequency signal in detecting a user, person, non-human location, body movement, gait or body vital sign activity, including a heart or respiration rate, blood pressure or breath effort or in determining or detecting an environment, including a user's, a person's or a non- human's interaction with a radio frequency signal or data from a device, tag or sensor attached to or in close proximity to a user, person, non-human, a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container, garment or location, including a kitchen, refrigerator, pantry, medicine cabinet or home or work environment (paragraph 0024 – RFID scanner may scan RFID tag associated with a product and may contain display means for displaying storage related information such as storage times or temperature in addition to storage history of the food item; paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator) to perform at least one of the following, if necessary: 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 

provide or predict one or more suggested or recommended actions based on a measured amount of a radio frequency signal or a change in a radio frequency signal that fails to respond or reach, reaches or exceeds a threshold level, amount or a value to detect a user's, a person's or non-human's biometric, biological or physiological parameters, including a body movement, gait or body vital sign activity or to detect a user's, a person's or a non-human's interaction with a radio frequency signal or data from device, tag or sensor attached to or in close proximity to a user, person, non-human, a consumer good, FMCG, CPG, kitchen, appliance, 66refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container, garment or location.  

With respect to claim 6, The computing device of claim 1, further comprising a user interface device and can include an intelligent assistant device, an appliance, refrigerator, a display, smartphone, tablet, reader, device, computer, watch, glasses or any user interface device or application that can be configured to access a user account, to access real-time or stored radio frequency signal or data or to make a user selection (paragraphs 0050-0051 – RFID scanner 16 receives food product information signal 20, decodes signal, and may visually display freshness or expiration date of food product 12 on visual display screen 24 where scanner 16 may be a computer that includes display 24 and keypad 30 and food product location may be a refrigerator, freezer, etc. (paragraph 0012)).  

With respect to claim 7, The computing device of claim 1, wherein the computing device incorporates an algorithm, software program or a computing, network or system stored gas, volatile organic compound, chemical, stimuli, radio frequency signal or radio frequency signal change, resistivity level, a user, person 

With respect to claim 8, The computing device of claim 1, wherein the computing device, radio frequency device, tag or sensor or reader can be configured to communicate using radio frequency signals, Bluetooth, Wi-Fi or other wired or wireless protocols and a tag can comprise an NFC, RFID, Bluetooth or hybrid tag (paragraphs 0017-0018  – RFID tag is read by RFID scanner).  

With respect to claim 9, An intelligent assistant device configured to interact with a user and radio frequency signal or data, comprising: 
a user interface device (paragraphs 0050-0051 – RFID scanner 16 receives food product information signal 20, decodes signal, and may visually display freshness or expiration date of food product 12 on visual display screen 24 where scanner 16 may be a computer that includes display 24 and keypad 30 and food product location may be a refrigerator, freezer, etc. (paragraph 0012)); 
a plurality of sensors comprising one or more microphones (paragraphs 0061-0062 – user uses a voice recording and/or speech recognition system to enter spoken information into RFID system that may be associated directly with the smart tag); 

a computing device (paragraphs 0010, 0051 – smart tag scanner can be integrated with a computer system); 
a logic machine (paragraphs 0010, 0051 – smart tag scanner can be integrated with a computer system); and 
a non-volatile storage device holding instructions executable by the logic machine (paragraphs 0010, 0051 – smart tag scanner can be integrated with a computer system) to: 
69detect the presence or absence of a radio frequency tag or sensor signal or data (paragraph 0036 – scanner 16 emits trigger excitation signal 18 that causes smart tag 14 to generate and transmit an electromagnetic pulse containing the coded information signal 20); 
receive at least one of a radio frequency signal or data or a change in a radio frequency signal or data, a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data or an absence of a radio frequency device, tag or sensor signal or data (paragraph 0036 – coded signal 20 is received by receiver antennae 22); 
process or interpret at least one of a radio frequency signal or data or a change in a radio frequency signal or data, a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data, an absence of a radio frequency device, tag or sensor signal or data or a radio frequency signal or data application using an algorithm to identify or measure a radio frequency signal or data or a change in a radio frequency signal or data, to identify or measure a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data, to identify or measure an absence of a radio frequency device, tag or sensor or to identify or measure a radio frequency signal or data application and to determine if a radio frequency signal or data or an absence or change in a radio frequency signal or data fails to respond or reach, reaches or exceeds a selected, predetermined or algorithm-based threshold level or value for a radio 
translate the radio frequency signal or data into at least one of a machine-readable natural language, voice, sound, numeric, textual, non-textual or graphical format (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages); 
output a next step data action based on a received radio frequency signal or data in at least one of a natural language, voice, sound, numeric, textual, non- textual or graphical format (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages) to perform at least one of the following, if necessary: 
provide a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or an algorithm-based action; or 
provide or predict one or more suggested or recommended actions based on a radio frequency signal or data or a change or absence in a radio frequency signal or data that fails to respond or reach, reaches or exceeds a selected, predetermined or 70algorithm-based threshold level or value and establish a user selection of the one or more suggested actions, and based on establishing the user selection, execute the one or more suggested actions.  


receive an identification, data or a location of a radio frequency device, tag or sensor from an environment, including a user, perishable food, product, item, container, an ambient air quality reading such as a contaminant or a garment from an environment, including a kitchen, appliance, refrigerator, 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor for a gas, volatile organic compound, chemical or stimuli from an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet 71or home or work environment, wherein the reading represents a measured amount of a gas, volatile organic compound, chemical or stimuli; 
determine that the measured amount of a gas, volatile organic compound, chemical or stimuli fails to respond or reach, reaches or exceeds a threshold level, a value or an amount of a gas, volatile organic compound, chemical or stimuli and to perform at least one of the following, if necessary: 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or algorithm-based action; or 
provide or predict one or more suggested or recommended actions based on the measured amount of a gas, volatile organic compound, chemical or stimuli that fails to respond or reach, reaches or exceeds a threshold level, value or amount of a gas, volatile organic compound, chemical or stimuli.  

With respect to claim 11, The intelligent assistant device of claim 9, wherein the intelligent assistant device is configured to receive and, locally or remotely, process or provide an interpretation of radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (paragraphs 0018-0021 – RFID scanner scans 
72receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a medication, medicine, pharmaceutical, perishable food, product, item or container or a medication, medicine, pharmaceutical, perishable food, product or item disposed inside a container and from an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment (paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator); 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor and attached to or in close 
determine that the measured amount of a radio frequency signal or a change in a radio frequency signal fails to respond or reach, reaches or exceeds a threshold level, reading, amount or a value for the presence, level, quantity, threshold level or a value of freshness, spoilage, shelf-life or a condition, an element of a medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container and to perform at least one of the following, if necessary: 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
73execute an action, a predetermined action or algorithm-based action; or 
provide or predict one or more suggested or recommended actions based on a measured amount of a radio frequency signal or a change in a radio frequency signal that fails to respond or reach, 

With respect to claim 12, The intelligent assistant device of claim 9, wherein the intelligent assistant device is configured to receive and, locally or remotely, process or provide an interpretation of radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken) that can include: 1) placing an order request for a medicine, medication, pharmaceutical, perishable food, product, item or container; 2) placing an item into a virtual shopping basket; 3) providing a notice for a level of freshness, spoilage or shelf-life for a medicine, medication, pharmaceutical, perishable food, product, item or container; 4) providing marketing materials or a recipe and available or needed recipe items; 5) providing a notice or action based on a level of ambient air quality including a contaminant; 6) providing instructions or controlling or adjusting a kitchen or an appliance device, network or operating system or home or work environmental settings; 7) allowing a user interface device or an application to access a user account or real-time or stored radio frequency signal or data (paragraph 0024 – RFID scanner may scan RFID tag associated with a product and may contain display means for displaying storage related information such as storage times or temperature in addition to storage history of the food item); or 8) providing a notice that a CPG, FMCG, medicine, 
receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a user, a person or a non-human biometric, biological or physiological parameter, including a body movement, gait or body vital sign activity, including heart or respiration rate, blood pressure or breath effort; or 
74receive an identification, data or a location for a radio frequency device, tag or sensor from an environment, including a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medication, medicine, pharmaceutical, perishable food, product, item or container or a medication, medicine, pharmaceutical, perishable food, product or item disposed inside a container and located in an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment (paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator); 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor and attached to or in close proximity to an environment, including a user, a person or a non-human to detect or receive a radio frequency signal or data from a radio frequency device, tag or sensor or a change in a radio frequency device, tag or sensor signal or data that passes through or interacts with a user, a person or a non-human to detect or provide a user's, a person's or a non-human's location, body movement, gait or body vital sign activity, including a heart or respiration rate, blood pressure or breath effort or to detect a user's, a person's or a non-human's interaction with a radio frequency signal or data from a device, tag or sensor attached to or in close proximity to an environment, including a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container or location when a radio frequency device, tag or sensor attached to or in close proximity to a 
75determine that the measured amount of a radio frequency signal or a change in a radio frequency signal fails to respond or reach, reaches or exceeds a threshold level, amount or a value for the radio frequency signal in detecting a user, person, non-human location, body movement, gait or body vital sign activity, including a heart or respiration rate, blood pressure or breath effort or in determining or detecting an environment, including a user's, a person's or a non- human's interaction with a radio frequency signal or data from a device, tag or sensor attached to or in close proximity to a user, person, non-human, a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container, garment or location, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment (paragraph 0024 – RFID scanner may scan RFID tag associated with a product and may contain display means for displaying storage related information such as storage times or temperature in addition to storage history of the food item; paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator) to perform at least one of the following, if necessary: 

execute an action, a predetermined action or algorithm-based action (paragraphs 0018-0021 –the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken); or
 provide or predict one or more suggested or recommended actions based on a measured amount of a radio frequency signal or a change in a radio frequency signal that fails to respond or reach, reaches or exceeds a threshold level, amount or a value to detect a user's, a person's or non-human's biometric, biological or physiological parameters, including a body movement, gait or body vital sign activity or to detect a user's, a person's or a non-human's interaction with a radio frequency signal or data from device, tag or sensor attached to or in close proximity to a user, person, non-human, a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container, garment or location.  

With respect to claim 14, The intelligent assistant device of claim 9, further comprising a user interface device that can include an appliance, a refrigerator, a display, smartphone, tablet, reader, computing device, computer, watch, glasses or any user interface device or an application configured to access a user account, to access real-time or stored radio frequency signal or data or make a user selection (paragraphs 0050-0051 – RFID scanner 16 receives food product information signal 20, decodes signal, and may visually display freshness or expiration date of food product 12 on visual display screen 24 where scanner 16 may be a computer that includes display 24 and keypad 30 and food product location may be a refrigerator, freezer, etc. (paragraph 0012)).

With respect to claim 15, The intelligent assistant device of claim 9, wherein the intelligent assistant device incorporates an algorithm, software program or a computing, network or 78system stored gas, volatile organic compound, chemical, stimuli, radio frequency signal or radio frequency signal change, resistivity level, a user, person or non- human biometric, biological or physiological parameter, including a body movement, gait or body vital sign activity, including heart or respiration rate, blood pressure or breath, medicine, medication, pharmaceutical, perishable food, container, product, item or tag data, profile or a signature database to interpret radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data (paragraph 0036 – coded signal 20 is received by receiver antennae 22, decoded and food product information is presented to the consumer in various ways; paragraphs 0050-0051 – RFID scanner 16 receives food product information signal 20, decodes signal, and may visually display freshness or expiration date of food product 12 on visual display screen 24 where scanner 16 may be a computer that includes display 24 and keypad 30).  

With respect to claim 16, The intelligent assistant device of claim 9, wherein the intelligent assistant device, radio frequency device, tag or sensor and reader are configured to communicate using radio frequency signals, Bluetooth, Wi-Fi or other wired or wireless protocols and a tag can comprise an NFC, RFID or Bluetooth tag (paragraphs 0017-0018  – RFID tag is read by RFID scanner).  

With respect to claim 17, A system, comprising: 
a refrigerator (paragraph 0012) comprising: 
a compartment or a container configured to contain a medication, medicine, pharmaceutical, perishable food, product or item (paragraph 0015); 

a radio frequency reader or a computing device in data communication with the refrigerator, container, medication, medicine, pharmaceutical, perishable food, product or item or a radio frequency signal or data, a radio frequency device, tag or sensor signal or data (paragraphs 0015, 0018 – RFID tag is read by RFID scanner), the radio frequency reader or the computing device comprising: 
a logic processor (paragraphs 0010, 0051 – smart tag scanner can be integrated with a computer system); and 
a non-volatile storage device holding instructions executable by the logic processor (paragraphs 0010, 0051 – smart tag scanner can be integrated with a computer system) to: 
detect the presence or absence of a radio frequency tag or sensor signal or data (paragraph 0036 – scanner 16 emits trigger excitation signal 18 that causes smart tag 14 to generate and transmit an electromagnetic pulse containing the coded information signal 20); 
79receive at least one of a radio frequency signal or data or a change in a radio frequency signal or data, a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data or an absence of a radio frequency device, tag or sensor signal or data (paragraph 0036 – coded signal 20 is received by receiver antennae 22); 
process or interpret at least one of a radio frequency signal or data or a change in a radio frequency signal or data, a radio frequency device, tag or sensor signal or data or a change in a radio frequency device, tag or sensor signal or data, an absence of a radio frequency device, tag or sensor signal or data or a radio frequency signal or data application by using an algorithm to identify or measure a radio frequency signal or data or a change in a radio frequency signal or data, to identify or 
translate the radio frequency signal or data into at least one of a machine-readable natural language, voice, sound, numeric, textual, non-textual or graphical format; output a next step data action based on a received radio frequency signal or data in at least one of a natural language, voice, sound, numeric, textual, non- textual or graphical format (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages) to perform at least one of the following, if necessary:
 provide a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or an algorithm-based action; or 
provide or predict one or more suggested or recommended actions based on a radio frequency signal or data or a change or absence in a radio frequency signal or data that fails to respond or reach, reaches or exceeds a selected, predetermined or algorithm-based threshold level or value and establish 

With respect to claim 18, The system of claim 17, wherein the system is configured to receive and, locally or remotely, process or provide an interpretation of a radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken) that can include: 1) placing an order request for a medicine, medication, pharmaceutical, perishable food, product, item or container; 2) placing an item into a virtual shopping basket; 3) providing a notice for a level of freshness, spoilage or shelf-life for a medicine, medication, pharmaceutical, perishable food, product, item or container; 4) providing marketing materials or a recipe and available or needed recipe items; 5) providing a notice or action based on a level of ambient air quality including a contaminant; 6) providing instructions or controlling or adjusting a kitchen or an appliance device, network or operating system or home or work environmental settings; 7) allowing a user interface device or an application to access a user account or real-time or stored radio frequency signal or data (paragraph 0024 – RFID scanner may scan RFID tag associated with a product and may contain display means for displaying storage related information such as storage times or temperature in addition to storage history of the food item); or 8) providing a notice that a CPG, FMCG, medicine, medication, pharmaceutical, perishable food, product or item container is opened and including at least one of the following, if necessary: 

receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor for a gas, volatile organic compound, chemical or stimuli from an environment, including a kitchen, refrigerator, pantry, medicine cabinet or home or 81work environment, wherein the reading represents a measured amount of a gas, volatile organic compound, chemical or stimuli; 
determine that the measured amount of a gas, volatile organic compound, chemical or stimuli fails to respond or reach, reaches or exceeds a threshold level, a value or an amount of a gas, volatile organic compound, chemical or stimuli and to perform at least one of the following, if necessary: 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or algorithm-based action (paragraphs 0018-0021 –the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken); or 
provide or predict one or more suggested or recommended actions based on the measured amount of a gas, volatile organic compound, chemical or stimuli that fails to respond or reach, reaches or exceeds a threshold level, value or amount of a gas, volatile organic compound, chemical or stimuli.  


82receive an identification, data or a location for a radio frequency device, tag or sensor from an environment, including a medication, medicine, pharmaceutical, perishable food, product, item or container or a medication, medicine, pharmaceutical, perishable food, product or item disposed inside a container and of an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor and attached to or in close proximity to a medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container to detect or receive a radio frequency signal or data or a change in a radio frequency or data from a radio frequency device, tag or sensor when a radio frequency signal passes through or interacts with medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container in an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment, wherein the reading represents a measured amount of a presence, level, quantity, threshold level or a value of freshness, spoilage, shelf-life or a condition, an element of a medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container (paragraphs 0055-0056 – a smart tag can be attached to a carcass of an animal); 
determine that the measured amount of a radio frequency signal or a change in a radio frequency signal fails to respond or reach, reaches or exceeds a threshold level, reading, amount or a value for the presence, level, quantity, threshold level or a value of freshness, spoilage, shelf-life or a condition, an element of a medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container and to perform at least one of the following, if necessary: 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or 
83execute an action, a predetermined action or algorithm-based action (paragraphs 0018-0021 –the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken); or 
provide or predict one or more suggested or recommended actions based on a measured amount of a radio frequency signal or a change in a radio frequency signal that fails to respond or reach, reaches or exceeds a threshold level, amount or a value of freshness, spoilage, shelf-life or a condition, an element of a medicine, medication, pharmaceutical, perishable food, product or item or a medicine, medication, pharmaceutical, perishable food, product or item disposed inside a container.  

With respect to claim 20, The system of claim 17, wherein the system is configured to receive and, locally or remotely, process or provide an interpretation of radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken) that can include: 1) placing an order request for a medicine, medication, pharmaceutical, perishable food, product, item or container; 2) placing an item into a virtual shopping basket; 3) providing a notice for a level of freshness, spoilage or shelf-life for a medicine, medication, pharmaceutical, perishable food, product, item or container; 4) providing marketing materials or a recipe and available or needed recipe items; 5) providing a notice or action based on a level of ambient air quality including a contaminant; 6) 
receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a user, a person or a non-human biometric, biological or physiological parameter, including a body movement, gait or body vital sign activity, including heart or respiration rate, blood pressure or breath effort; or
84receive an identification, data or a location for a radio frequency device, tag or sensor in an environment, including a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medication, medicine, pharmaceutical, perishable food, product, item or container or a medication, medicine, pharmaceutical, perishable food, product or item disposed inside a container and located in an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment (paragraphs 0033-0036 – scanners 16 scan smart tags 14 from food products 12 as they are placed into or removed from a refrigerator); 
receive a reading from a radio frequency device, tag or sensor or a radio frequency signal or data from a device or tag connected to or in communication with a sensor and attached to or in close proximity to an environment, including a user, a person or a non-human to detect or receive a radio frequency signal or data from a radio frequency device, tag or sensor or a change in a radio frequency device, tag or sensor signal or data that passes through or interacts with a user, a person or a non-human to detect or provide a user's, a person's or a non-human's location, body movement, gait or body 
85determine that the measured amount of a radio frequency signal or a change in a radio frequency signal fails to respond or reach, reaches or exceeds a threshold level, amount or a value for the radio frequency signal in detecting a user, person, non-human location, body movement, gait or body vital sign activity, including a heart or respiration rate, blood pressure or breath effort or in determining or detecting an environment, including a user's, a person's or a non- human's interaction with a radio frequency signal or data from a device, tag or sensor attached to or in close proximity to a user, person, non-human, a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container, garment or location, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment to perform at least one of the following, if necessary: 

execute an action, a predetermined action or algorithm-based action (paragraphs 0018-0021 –the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken); or 
provide or predict one or more suggested or recommended actions based on a measured amount of a radio frequency signal or a change in a radio frequency signal that fails to respond or reach, reaches or exceeds a threshold level, amount or a value to detect a user's, a person's or non-human's biometric, biological or physiological parameters, including a body movement, gait or body vital sign activity or to detect a user's, a person's or a non-human's interaction with a radio frequency signal or data from device, tag or sensor attached to or in close proximity to a user, person, non-human, a consumer good, FMCG, CPG, kitchen, appliance, refrigerator, medicine, medication, pharmaceutical, perishable food, product, item, container, garment or location.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. US 2004/0100380 A1 in view of Brinkley et al. US 2014/0077949 A1.
The teachings of Lindsay have been discussed above.
Lindsay additionally teaches:
With respect to claim 5, The computing device of claim 1, wherein the computing device is configured to receive and, locally or remotely, process or provide an interpretation of a radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change to determine next step data actions (abstract – smart tags contain food product information regarding freshness or expiration date, products are scanned and information from the smart tags is retrieved…user may be alerted when any stored products have expired or are no longer fresh) that can include: 1) placing an order request for a medicine, medication, pharmaceutical, perishable food, product, item or container; 2) placing an item into a virtual shopping basket; 3) providing a notice for a level of freshness, spoilage or shelf-life for a medicine, medication, pharmaceutical, perishable food, product, item or container (abstract – user may be alerted when any stored products have expired or 
receive a reading from a radio frequency device, tag or sensor including an executable code, unique product or data identifiers or a radio frequency signal or data from a device, tag or sensor for a gas, volatile organic compound, chemical or stimuli from an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment, wherein the reading represents a measured amount of a gas, volatile organic compound, chemical or stimuli (paragraphs 0018-0021, 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
determine that the executable code, unique product or data identifiers identify a next step data action (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken) or that a measured amount of a gas, volatile organic compound, chemical or stimuli fail to respond or reach, reach or exceed a threshold level, a value or an amount of a gas, volatile organic compound, chemical or stimuli to identify a next step data action and to perform at least one of the following, if necessary: 

execute an action, a predetermined action or algorithm-based action; or 
provide or predict one or more suggested or recommended actions based on the received executable code, unique product or data identifiers or a measured amount of a gas, volatile organic compound, chemical or stimuli that fails to respond or reach, reaches or exceeds a threshold level, value or amount of a gas, volatile organic compound, chemical or stimuli.  

With respect to claim 13, The intelligent assistant device of claim 9, wherein the intelligent assistant device is configured to receive and, locally or remotely, process or provide an interpretation of a radio frequency device, tag or sensor signal or data or a radio frequency signal or data from a device or tag connected to or in communication with a sensor, generated data, activated data, a resistivity level or signal output change (abstract – smart tags contain food product information regarding freshness or expiration date, products are scanned and information from the smart tags is retrieved…user may be alerted when any stored products have expired or are no longer fresh) to determine next step data actions that can include: 1) placing an order request for 76a medicine, medication, pharmaceutical, perishable food, product, item or container; 2) placing an item into a virtual shopping basket; 3) providing a notice for a level of freshness, spoilage or shelf-life for a medicine, medication, pharmaceutical, perishable food, product, item or container (abstract – user may be alerted when any stored products have expired or are no longer fresh); 4) providing marketing materials or a recipe and available or needed recipe items; 5) providing a notice or action based on a level of ambient air quality including a contaminant; 6) providing instructions or controlling or adjusting a kitchen or an appliance 
receive an identification, data or a location for a radio frequency device, tag or sensor from an environment, including a radio frequency tag configured to generate or activate data and next step data actions comprising an antenna, a memory or circuit or connected to or in communication with a sensor, and configured to allow a reader to receive radio frequency tag data from the tag memory or circuit and to prevent a sensor portion from generating data when the sensor portion is covered, wherein an arrangement for tag data control and management comprises a structure to cover and seal the tag and the sensor or only the sensor so that the tag or sensor when covered and sealed is configured to allow a reader to receive tag memory data but the senor portion is configured to not generate sensor data when covered so that when the tag or sensor covering and sealing structure is adapted to expose the sensor it allows the sensor portion to react to gases to initiate next step data actions; or 
the radio frequency tag can comprise an antenna, circuit or memory and the tag memory is configured with executable code, unique product or data identifiers, or combinations thereof, and is configured to prevent the radio frequency tag from sharing or activating tag data such that the arrangement for tag data control and management comprises a structure to cover and seal the tag or tag components so that tag data is not activated and a reader cannot receive tag data so that when the 77tag or tag component covering and sealing structure is adapted to expose the tag or tag component the tag data can be activated and received by a reader to initiate next step data actions; 
receive a reading from a radio frequency device, tag or sensor including an executable code, unique product or data identifiers or a radio frequency signal or data from a device, tag or sensor for a gas, volatile organic compound, chemical or stimuli from an environment, including a kitchen, appliance, 
determine that the executable code, unique product or data identifiers identify a next step data action (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information pertaining to the item, the storage information is compared with predetermined criteria and responsive to the freshness state of the item a recommendation or automatic action is taken) or that a measured amount of a gas, volatile organic compound, chemical or stimuli fail to respond or reach, reach or exceed a threshold level, a value or an amount of a gas, volatile organic compound, chemical or stimuli to perform a next step data action and to perform at least one of the following, if necessary: 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or algorithm-based action; or 
provide or predict one or more suggested or recommended actions based on the received executable code, unique product or data identifiers or a measured amount of a gas, volatile organic compound, chemical or stimuli that fails to respond or reach, reaches or exceeds a threshold level, value or amount of a gas, volatile organic compound, chemical or stimuli.  


receive an identification, data or a location for a radio frequency device, tag or sensor from an environment, including a radio frequency tag configured to generate or activate data and next step data actions comprising an antenna, a memory or circuit or connected to or in communication with a sensor, and configured to allow a reader to receive radio frequency tag data from the tag memory or circuit and 
the radio frequency tag can comprise an antenna, circuit or memory and the tag memory is configured with executable code, unique product or data identifiers, or combinations thereof, and is configured to prevent the radio frequency tag from sharing or activating tag data such that the arrangement for tag data control and management comprises a structure to cover and seal the tag or tag components so that tag data is not activated and a reader cannot receive tag data so that when the 87tag or tag component covering and sealing structure is adapted to expose the tag or tag component the tag data can be activated and received by a reader to initiate next step data actions; 
receive a reading from a radio frequency device, tag or sensor including an executable code, unique product or data identifiers or a radio frequency signal or data from a device, tag or sensor for a gas, volatile organic compound, chemical or stimuli from an environment, including a kitchen, appliance, refrigerator, pantry, medicine cabinet or home or work environment, wherein the reading represents a measured amount of a gas, volatile organic compound, chemical or stimuli (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
determine that the executable code, unique product or data identifiers identify a next step data action (paragraphs 0018-0021 – RFID scanner scans RFID code from smart tag to retrieve associated product information, processor associated with data storage means records storage information 
send a notification (paragraph 0036 – food product information is presented to the consumer in various ways such as in paragraph 0054 – scanner 16 may be configured with audible or visual alarms or may emit voice messages regarding freshness, expiration dates, preparation instructions, etc. paragraphs 0050-0053); 
execute an action, a predetermined action or algorithm-based action; or 
provide or predict one or more suggested or recommended actions based on the received executable code, unique product or data identifiers or a measured amount of a gas, volatile organic compound, chemical or stimuli that fails to respond or reach, reaches or exceeds a threshold level, value or amount of a gas, volatile organic compound, chemical or stimuli.

Lindsay fails to teach:
With respect to claims 5, 13 and 21:
receive an identification, data or a location for a radio frequency device, tag or sensor from an environment, including a radio frequency tag configured to generate or activate data and next step data actions comprising an antenna, a memory or circuit or connected to or in communication with a sensor, and configured to allow a reader to receive radio frequency tag data from the tag memory or circuit and to prevent a sensor portion from generating data when the sensor portion is covered, wherein an arrangement for tag data control and management comprises a structure to cover and seal the tag and the sensor or only the sensor so that the tag or sensor when covered and sealed is configured to allow a 
the radio frequency tag can comprise an antenna, circuit or memory and the tag memory is configured with executable code, unique product or data identifiers, or combinations thereof, and is configured to prevent the radio frequency tag from sharing or activating tag data such that the arrangement for tag data control and management comprises a structure to cover and seal the tag or tag components so that tag data is not activated and a reader cannot receive tag data so that when the tag or tag component covering and sealing structure is adapted to expose the tag or tag component the tag data can be activated and received by a reader to initiate next step data actions

However, Brinkley teaches:
receive an identification, data or a location for a radio frequency device, tag or sensor from an environment, including a radio frequency tag configured to generate or activate data and next step data actions comprising an antenna, a memory or circuit or connected to or in communication with a sensor, and configured to allow a reader to receive radio frequency tag data from the tag memory or circuit and to prevent a sensor portion from generating data when the sensor portion is covered, wherein an arrangement for tag data control and management comprises a structure to cover and seal the tag and the sensor or only the sensor so that the tag or sensor when covered and sealed is configured to allow a reader to receive tag memory data but the senor portion is configured to not generate sensor data when 67covered so that when the tag or sensor covering and sealing structure is adapted to expose the sensor it allows the sensor portion to react to gases to initiate next step data actions; or 
the radio frequency tag can comprise an antenna, circuit or memory and the tag memory is configured with executable code, unique product or data identifiers, or combinations thereof, and is 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inventio of Lindsay to include a tag that is sealed, as taught by Brinkley, as an obvious matter of design choice that allows for the tag to be unused until the seal has been removed which preserves the life of the tag until it is needed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH